DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, line 3, "each the plurality of participants" should be read "each of the plurality of participants".  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 2 is interpreted under 35 U.S.C. 112(f) because it/they use(s) the term “means” with functional language without reciting sufficient structure to achieve the function. 
Regarding Claim 2, “the input device is configured to input the conference application information and the conference information to the server”. The corresponding structure is referred to in the specification (Fig. 1, elements {102, 1021, 1022}, par 34). The function of inputting information to the server is viewed as a coextensive function because input data is being sent/received and therefore can be performed by a general-purpose computer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-15 are rejected under 35 U.S.C. 101 as being directed towards software per se.
Regarding claims 1 and 3-15, the claim(s) call(s) for a system/apparatus; however, there is no hardware element found within the claimed system/apparatus. As recited in the body of the claim(s), the claimed system/apparatus contains terms such as “conference application information”. One of ordinary skill in the art would understand that all of the steps in the claim(s) could be implemented by software. As the body of the claim(s) do(es) not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter. The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101. See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details. The Examiner respectfully suggests that the claim(s) be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12, and 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bargetzi et al (“Bargetzi”, US 20170006162).
Regarding Claim 1, Bargetzi teaches a conference system, comprising: 
a server (Fig. 1, element 15, par 332; The server is the scheduling server 15.), 
wherein the server is configured to reserve a conference room according to a conference application information received (par 329; par 344; par 347; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The server is the scheduling server 15. The conference application information is the input from the user to reserve a room.), 
wherein the conference application information comprises an information of a target conference room (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The conference application information is the input from the user to reserve a room. The information of a target conference room is the room name, such as Room A113.); 
and wherein the server is further configured to determine a conference terminal device associated with the target conference room (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The server is the scheduling server 15. The conference terminal device is the portable electronic device 13. The server determines the conference terminal when it communicates with and sends information to it.), 
and push a conference information associated with the conference application information to the conference terminal device to display the conference information (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The server is the scheduling server 15. The conference terminal device is the portable electronic device 13. The conference application information is the input from the user to reserve a room. The server determines the conference terminal when it communicates with and sends information to it. The conference information associated with the conference application information is the confirmation notice sent to the portable electronic device by the server. Fig. 8 is an example of a meeting confirmation notice.).  
Regarding Claim 2, Bargetzi teaches the system of claim 1.
Bargetzi further teaches further comprising: an input device, wherein the input device is communicatively connected with the server, and the input device is configured to input the conference application information and the conference information to the server (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; The conference application information is the input from the user to reserve a room. The information of a target conference room is the room name, such as Room A113. The portable electronic device 13 is the input device and conference terminal device.).  
Regarding Claim 3, Bargetzi teaches the system of claim 1.
Bargetzi further teaches wherein the server is further configured to: register one or more conference terminal devices in the conference system and associate the one or more conference terminal devices with the conference room (par 396; par 333; par 344-345; par 329; The terminal devices are identified by a user id, which is registered in the conference system and associated with the conference room.).  
	Regarding Claim 12, Bargetzi teaches the system of claim 1.
	Bargetzi further teaches wherein the system further comprises a gateway, and the gateway is configured to: verify the conference terminal device, so as to create a connection between the server and a verified conference terminal device (par 358-359).
Regarding Claim 15, Bargetzi teaches the system of claim 1.
Bargetzi further teaches wherein the conference information comprises a conference prompt information, a conference reminder information, a participant information, a conference outline information and a presentation material information (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The server is the scheduling server 15. The conference terminal device is the portable electronic device 13. The conference application information is the input from the user to reserve a room. The server determines the conference terminal when it communicates with and sends information to it. The conference information associated with the conference application information is the confirmation notice sent to the portable electronic device by the server. Fig. 8 is an example of a meeting confirmation notice. The notice comprises prompt information, conference reminder information, participant information, conference outline information, and presentation material information (subject of the meeting).).  
Regarding Claim 16, Claim 16 is rejected with the same reasoning as Claim 1. 
Regarding Claim 17, Bargetzi teaches a device of pushing conference information, comprising: 
a memory configured to store a program instruction (par 17); 
and a processor configured to execute the program instruction, so as to implement operations of pushing conference information, the operations comprising (par 17): 
The remainder of Claim 17 is rejected with the same reasoning as Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi in view of Shiota (“Shiota”, US 20170272578).
Regarding Claim 4, Bargetzi teaches the system of claim 3.
Bargetzi further teaches push the conference information (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The server is the scheduling server 15. The conference terminal device is the portable electronic device 13. The conference application information is the input from the user to reserve a room. The server determines the conference terminal when it communicates with and sends information to it. The conference information associated with the conference application information is the confirmation notice sent to the portable electronic device by the server. Fig. 8 is an example of a meeting confirmation notice.).  
Bargetzi does not explicitly teach wherein the server is further configured to: match at least one of the one or more conference terminal devices as a target terminal device according to a type of the conference information; bind the conference information with the target terminal device matched; the conference information bound to the target terminal device.
 Shiota teaches wherein the server is further configured to: match at least one of the one or more conference terminal devices as a target terminal device according to a type of the conference information (Fig. 7, refer to the login information table, par 51-52; The type of conference information is the user name.); 
bind the conference information with the target terminal device matched (Fig. 7, refer to the login information table, par 51-52);
the conference information bound to the target terminal device (Fig. 7, refer to the login information table, par 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi with the login information table of Shiota because it allows for administrators to keeps track of which users are logged into each device (Shiota; Fig. 7, refer to the login information table, par 51-52). This improves security and further allows for easier troubleshooting with a user of a device so that administrators can directly contact the user of the device.
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi and Shiota in view of Dong et al (“Dong”, US 20160357489).
Regarding Claim 5, Bargetzi and Shiota teach the system of claim 4.
Bargetzi does not explicitly teach wherein, the server matches an electronic table card as the target terminal device in a case of the conference information being participant information.  
Shiota teaches wherein, the server matches a (wireless device) as the target terminal device in a case of the conference information being participant information (Fig. 7, refer to the login information table, par 51-52; The type of conference information is the user name.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi with the login information table of Shiota because it allows for administrators to keeps track of which users are logged into each device (Shiota; Fig. 7, refer to the login information table, par 51-52). This improves security and further allows for easier troubleshooting with a user of a device so that administrators can directly contact the user of the device. 
Bargetzi and Shiota do not explicitly teach electronic table card.
Dong teaches electronic table card (par 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi and Shiota with the electronic table card of Dong, because it provides multiple screens that can be used to display conference-related information, while allowing for bending the device in order to save storage space (Dong; par 20).
Regarding Claim 6, Bargetzi, Shiota, and Dong teach the system of claim 5.
Bargetzi does not explicitly teach wherein the server is further configured to: obtain a table card ID of the electronic table card matched; obtain an ID of a participant according to the participant information; and bind the ID of the participant with the table card ID of the electronic table card.  
Shiota teaches wherein the server is further configured to: obtain a (device) ID of the (device) matched (Fig. 7, refer to the login information table, par 51-52); 
obtain an ID of a participant according to the participant information (Fig. 7, refer to the login information table, par 51-52); 
and bind the ID of the participant with the (device) ID of the (device) (Fig. 7, refer to the login information table, par 51-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi with the login information table of Shiota because it allows for administrators to keeps track of which users are logged into each device (Shiota; Fig. 7, refer to the login information table, par 51-52). This improves security and further allows for easier troubleshooting with a user of a device so that administrators can directly contact the user of the device. 
Bargetzi and Shiota do not explicitly teach table card; electronic table card.
Dong teaches table card (par 37); 
electronic table card (par 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi and Shiota with the electronic table card of Dong, because it provides multiple screens that can be used to display conference-related information, while allowing for bending the device in order to save storage space (Dong; par 20).
Regarding Claim 10, Bargetzi, Shiota, and Dong teach the system of claim 6.
Bargetzi further teaches wherein the conference application information comprises a conference starting time (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The server is the scheduling server 15. The conference terminal device is the portable electronic device 13. The conference application information is the input from the user to reserve a room. The server determines the conference terminal when it communicates with and sends information to it. The conference information associated with the conference application information is the confirmation notice sent to the portable electronic device by the server. Fig. 8 is an example of a meeting confirmation notice, which includes a conference start time.), 
and the server is further configured to: transmit the information to the (device) at the conference starting time or at a scheduled time before the conference starting time (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The server is the scheduling server 15. The conference terminal device is the portable electronic device 13. The conference application information is the input from the user to reserve a room. The server determines the conference terminal when it communicates with and sends information to it. The conference information associated with the conference application information is the confirmation notice sent to the portable electronic device by the server. Fig. 8 is an example of a meeting confirmation notice. The conference starting time is the starting time shown in the conference notice of Fig. 8. The scheduled time is the time when the pop-up screen Is displayed after selecting a booked time period.).  
Bargetzi does not explicitly teach transmit the participant information; electronic table card.
Shiota teaches transmit the participant information (Fig. 7, refer to the login information table, par 51-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi with the login information table of Shiota because it allows for administrators to keeps track of which users are logged into each device (Shiota; Fig. 7, refer to the login information table, par 51-52). This improves security and further allows for easier troubleshooting with a user of a device so that administrators can directly contact the user of the device. 
Bargetzi and Shiota do not explicitly teach electronic table card.
Dong teaches electronic table card (par 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi and Shiota with the electronic table card of Dong, because it provides multiple screens that can be used to display conference-related information, while allowing for bending the device in order to save storage space (Dong; par 20).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi, Shiota, and Dong in view of Lee et al (“Lee”, US 20120170740).
Regarding Claim 7, Bargetzi, Shiota, and Dong teach the system of claim 6.
Bargetzi does not explicitly teach wherein in a case that there are a plurality of participants and a plurality of electronic table cards, the server is further configured to: randomly bind IDs of each the plurality of participants with table card IDs of the plurality of electronic table cards, one-to-one.  
Shiota teaches wherein in a case that there are a plurality of participants and a plurality of (devices), the server is further configured to: bind IDs of each the plurality of participants with (device) IDs of the plurality of (devices), one-to-one (Fig. 7, refer to the login information table, par 51-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi with the login information table of Shiota because it allows for administrators to keeps track of which users are logged into each device (Shiota; Fig. 7, refer to the login information table, par 51-52). This improves security and further allows for easier troubleshooting with a user of a device so that administrators can directly contact the user of the device. 
Bargetzi and Shiota do not explicitly teach electronic table cards; randomly bind; table card.
Dong teaches electronic table cards (par 37); 
table card (par 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi and Shiota with the electronic table card of Dong, because it provides multiple screens that can be used to display conference-related information, while allowing for bending the device in order to save storage space (Dong; par 20).
Bargetzi, Shiota, and Dong do not explicitly teach randomly bind.
Lee teaches randomly bind (par 8; par 43; par 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi, Shiota, and Dong with the encryption of Lee because it improves privacy and security by masking user data.
Regarding Claim 8, Bargetzi, Shiota, Dong, and Lee teach the system of claim 7.
Bargetzi further teaches transmit by broadcasting (par 19).
Bargetzi does not explicitly teach wherein the server is further configured to: transmit a binding information to the electronic table cards, wherein the binding information indicates a binding relationship between the IDs of the participants and the table card IDs of the electronic table cards.  
Shiota teaches wherein the server is further configured to: transmit a binding information to the (device) (Fig. 7, refer to the login information table, par 51-52), 
wherein the binding information indicates a binding relationship between the IDs of the participants and the (device) IDs of the (devices) (Fig. 7, refer to the login information table, par 51-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi with the login information table of Shiota because it allows for administrators to keeps track of which users are logged into each device (Shiota; Fig. 7, refer to the login information table, par 51-52). This improves security and further allows for easier troubleshooting with a user of a device so that administrators can directly contact the user of the device. 
Bergetzi and Shiota do not explicitly teach electronic table cards; table card.
Dong teaches electronic table cards (par 37); 
table card (par 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi and Shiota with the electronic table card of Dong, because it provides multiple screens that can be used to display conference-related information, while allowing for bending the device in order to save storage space (Dong; par 20).
Regarding Claim 9, Bargetzi, Shiota, Dong, and Lee teach the system of claim 8.
Bargetzi does not explicitly teach wherein the server is further configured to: modify a participant information corresponding to an ID of a participant in response to an operation of a user; determine an electronic table card according to the binding relationship between the IDs of the participants and the table card IDs of the electronic table cards; and transmit the participant information modified to the electronic table card determined.  
Shiota teaches participant information corresponding to an ID of a participant (Fig. 7, refer to the login information table, par 51-52);
determine (a device) according to the binding relationship between the IDs of the participants and the (device) IDs of the (devices) (Fig. 7, refer to the login information table, par 51-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi with the login information table of Shiota because it allows for administrators to keeps track of which users are logged into each device (Shiota; Fig. 7, refer to the login information table, par 51-52). This improves security and further allows for easier troubleshooting with a user of a device so that administrators can directly contact the user of the device. 
Bargetzi and Shiota do not explicitly teach wherein the server is further configured to: modify (user information) in response to an operation of a user; electronic table card; table card; and transmit the participant information modified to the electronic table card determined.  
Dong teaches electronic table card (par 37); 
table card (par 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi and Shiota with the electronic table card of Dong, because it provides multiple screens that can be used to display conference-related information, while allowing for bending the device in order to save storage space (Dong; par 20).
Bargetzi, Shiota, and Dong do not explicitly teach wherein the server is further configured to: modify (user information) in response to an operation of a user; and transmit the participant information modified to the (device) determined.  
Lee teaches wherein the server is further configured to: modify (user information) in response to an operation of a user (Fig. 4, element S406, par 63-64; par 8; par 43; par 49); 
and transmit the participant information modified to the (device) determined (Fig. 4, element S406, par 63-64; par 8; par 43; par 49)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi, Shiota, and Dong with the encryption of Lee because it improves privacy and security by masking user data.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi, Shiota, and Dong in view of Ryan et al (“Ryan”, US 20180324393).
Regarding Claim 11, Bargetzi, Shiota, and Dong teach the system of claim 10.
Bargetzi further teaches wherein, when the server is configured to transmit the information to the (device) at the scheduled time before the conference starting time, the server is further configured to (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The server is the scheduling server 15. The conference terminal device is the portable electronic device 13. The conference application information is the input from the user to reserve a room. The server determines the conference terminal when it communicates with and sends information to it. The conference information associated with the conference application information is the confirmation notice sent to the portable electronic device by the server. Fig. 8 is an example of a meeting confirmation notice. The conference starting time is the starting time shown in the conference notice of Fig. 8. The scheduled time is the time when the pop-up screen Is displayed after selecting a booked time period.): 
determine at the scheduled time before the conference starting time (par 329; par 344; par 347; Fig. 7, elements {700}, par 397-398; Fig. 1, elements {13, 15, 20, 101, 103, 105} par 332; Fig. 8, elements 800-805, par 406; The server is the scheduling server 15. The conference terminal device is the portable electronic device 13. The conference application information is the input from the user to reserve a room. The server determines the conference terminal when it communicates with and sends information to it. The conference information associated with the conference application information is the confirmation notice sent to the portable electronic device by the server. Fig. 8 is an example of a meeting confirmation notice. The conference starting time is the starting time shown in the conference notice of Fig. 8. The scheduled time is the time when the pop-up screen Is displayed after selecting a booked time period.);
Bargetzi does not explicitly teach transmit the participant information; electronic table card; determine whether the target conference room is occupied or not; and transmit the information to the electronic table card after the target conference room is free in a case that the target conference room is occupied.  
Shiota teaches transmit the participant information (Fig. 7, refer to the login information table, par 51-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi with the login information table of Shiota because it allows for administrators to keeps track of which users are logged into each device (Shiota; Fig. 7, refer to the login information table, par 51-52). This improves security and further allows for easier troubleshooting with a user of a device so that administrators can directly contact the user of the device. 
Bargetzi and Shiota do not explicitly teach electronic table card; determine whether the target conference room is occupied or not; and transmit the information to the electronic table card after the target conference room is free in a case that the target conference room is occupied.  
Dong teaches electronic table card (par 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi and Shiota with the electronic table card of Dong, because it provides multiple screens that can be used to display conference-related information, while allowing for bending the device in order to save storage space (Dong; par 20).
	Bargetzi, Shiota, and Dong do not explicitly teach determine whether the target conference room is occupied or not; and transmit the information to the (device) after the target conference room is free in a case that the target conference room is occupied.  
	Ryan teaches determine whether the target conference room is occupied or not (par 51; par 78-80); 
and transmit the information to the (device) after the target conference room is free in a case that the target conference room is occupied (par 51; par 78-80).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi, Shiota, and Dong with the occupancy detection of Ryan because it allows for conference attendees to select an unoccupied conference room so that they do not disturb another conference meeting.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi in view of Wang (“Wang”, US 20190052636).
Regarding Claim 13, Bargetzi teaches the system of claim 12.
Bergetzi does not explicitly teach wherein verifying the conference terminal device comprises: connecting with the conference terminal device; receiving a terminal device whitelist from the server, and matching the conference terminal device connected with a device ID in the terminal device whitelist; and determining that the conference terminal device, when matching the device ID in the terminal device whitelist, is the verified conference terminal device.  
Wang teaches wherein verifying the conference terminal device comprises: connecting with the conference terminal device (par 8); 
receiving a terminal device whitelist from the server, and matching the conference terminal device connected with a device ID in the terminal device whitelist (par 8); 
and determining that the conference terminal device, when matching the device ID in the terminal device whitelist, is the verified conference terminal device (par 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bergetzi with the whitelist of Wang because it allows for approved devices to access the network, thereby improving privacy and security (Wang; par 8). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi and Wang in view of Odaka et al (“Odaka”, US 20110196955).
Regarding Claim 14, Bargetzi and Wang teach the system of claim 13.
Bargetzi and Wang do not explicitly teach wherein the connecting the conference terminal device comprises: receiving a heartbeat signal from the conference terminal device; 
and determining that the conference terminal device is connected to the gateway in a case of receiving the heartbeat signal from the conference terminal device.  
Odaka teaches wherein the connecting the conference terminal device comprises: receiving a heartbeat signal from the conference terminal device (par 223-227; par 353); 
and determining that the conference terminal device is connected to the gateway in a case of receiving the heartbeat signal from the conference terminal device (par 223-227; Fig. 4, elements {100, 130, 140, 150}, par 157-160; par 353; The sensor node 150 is connected to the management server 100 through the gateway 130, and thus it is determined that the sensor node 150 (conference terminal device) is connected to the gateway when receiving the heartbeat signal by the management server.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bargetzi and Wang with the heartbeat signal of Odaka because it allows for the monitoring of abnormalities or a disconnection of the device (Odaka; par 223-227).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacobstein et al (US 20110182415), Abstract - Methods and apparatus for establishing a conference call may include receiving, a registration request for the conference call with one or more participants. The methods and apparatus may further include sending a notification to the participant with an invitation comprising conference call information to join the conference call. In addition, the methods and apparatus may include receiving a request from the participant to join the conference call by selecting the conference call information in the invitation. The methods and apparatus may further include establishing the conference call with the participant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444